— The respective attorneys for the parties to this appeal from an order of the Supreme Court, Westchester County, dated August 15, 1975, have agreed, after a conference in this court before Mr. Justice Gittleson on November 7, 1975, that the appeal be withdrawn and that the case proceed to trial on December 1, 1975, and they thereupon signed á stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and it is ordered that the case proceed to trial on December 1, 1975. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.